BoebmaN,
dissenting, filed the following dissenting opinion on motion for findings in this court:
I am unable to agree with the majority of the court in the allowance of this motion. The motion came too late. The judgment which the findings are sought to support, was rendered at the June Term, 1878, of this court, and an appeal was taken therefrom and perfected at that time to the Supreme Court of the United States. This motion was not filed until the June Term, 1879, of this court, a year after the cause had been transferred to the Supreme Court of the United States. The cause was then and is now pending there, and not in this court. There is, therefore, no authority in this court now to make findings. Baggs v. Smith, 53 Cal. 88.
Jurisdiction cannot exist in two courts at the same time for the same purpose. This is the general and well settled rule, and I know of no authority for departing from it.
This is not a proceeding to enforce a judgment, and hence . we cannot invoke the rule of practice which gives the right to enforce in the lower courts, judgments appealed from when the judgments are not stayed.
The only authority which this court has for making findings *54at all, is to be found in the Act of Congress entitled, “An Act concerning the Practice in Territorial Courts, and Appeals therefrom,” approved April 7, 1874, and the act contemplates the making of findings before and not after appeals. At least, it nowhere authorizes the violation of the general rule, which prohibits findings after appeal. It says that the statement shall be “transmitted to the Supreme Court, together with the transcript of the proceedings and judgment or decree.”
I do not think that it signifies anything for this court to say that it does not pass upon the validity or invalidity of the findings or statement. The granting of the motion does do this; ■ and it seems to me that this court cannot afford to occupy the position of allowing the motion for findings, and yet saying that it does not decide whether its action is valid or invalid. I see no authority for granting the motion, and think that it should have been overruled.